HARRELL, J.,
dissenting.
I dissent, with respect and some reluctance. In the ordinary case, when a litigant withdraws a motion generally, before it is acted upon finally, the objective of the motion is mooted and any appellate review and disposition is easypeasey. In our body of capital punishment jurisprudence, it is said sometimes that “death is ... different” (see, e.g., Redman v. State, 363 Md. 298, 315, 768 A.2d 656, 665 (2001)), as a means to explain why the Court treats analytically an argument or situation differently than were it to arise in other legal contexts. I have come to believe that the same sentiment should apply to mental competency questions in our criminal justice scheme.
In the present case, the trial judge was persuaded initially by the defense that the presumption of Wood’s competency had been overcome necessarily when the judge ordered an in-custody competency evaluation of Wood by DHMH. Maj. op. at 281-82, 81 A.3d at 430. The predicate for that action *297tendered by the defense to overcome the presumption was thin by any account, i.e., unparticularized prior admissions to psychiatric facilities and talking to Wood’s mother about her son. Id. Learning thereafter, however, that Wood refused to cooperate in being evaluated by DHMH did not dissuade immediately defense counsel or the trial judge that the question of Wood’s competency was behind them. Id.1 Thus, as of the commencement of the hearing on 26 May 2011, during which the trial judge declared the matter moot based on nothing more than the naked request of defense counsel (and Wood) to withdraw the request for evaluation, there had been no: (1) further discussions with Wood’s mother (which earlier conversations had formed some part of the basis for overcoming the presumption of competency); (2) consideration of at least trying to produce and examine (whether by the trial judge, DHMH, or someone at Clifton T. Perkins Hospital) any records of the prior admissions of Wood to psychiatric facilities; or (3) persevering to have Wood seen by the doctors at Clifton T. Perkins (which the judge indicated he intended to do, at the State’s urging for an “emergency evaluation”). Id. at 281-83, 81 A.3d at 430-31. I think that the Majority opinion lets the trial judge off too easily from the path that had been trodden partially in this case, in the context of mental competency considerations in criminal justice matters. Release from those duties imposed on the Bench by our prior cases (discussed in the Majority opinion) should not be granted merely because defense counsel succumbed to the perhaps misguided wishes of his client (a client of whom he had reason apparently to doubt his competency). Moreover, this state of affairs does not restore the presumption of competency on this record. Someone must be accountable to command potential available *298and relevant information to be adduced because the matter did not become moot merely because effectively Wood declared himself competent.
I am troubled particularly with the Majority opinion’s justification for excusing the judge from inquiring further (even in the face of the withdrawal of the motion) because there was no evidence before him from which he could have harbored a bona fide doubt as to Wood’s competency. Maj. op. at 290-92, 81 A.3d at 435-36. The same “evidence” that persuaded the judge to order an evaluation in the first place (which necessarily meant the presumption of competency had been overcome in the judge’s view) persisted. As noted, there seemed potentially fruitful areas of inquiry for other information (cataloged above) that went unexplored by the judge. Moreover, the judge did not articulate that or why he did not harbor a bona fide doubt. Rather, he moved on to a trial on the merits merely because defense counsel buckled in the face of his client’s perhaps misguided wishes.2 Competency to aid in the defense of one’s own criminal trial is too important to be tossed aside so lightly based on formulaic procedural grounds.
I would reverse the judgment of the Court of Special Appeals and order remand to the Circuit Court for further proceedings. I do agree, however, with the Majority opinion’s analysis and holding on the jury instruction question. Maj. op. at 292-96, 81 A.3d at 436-39.

. Even an "armchair psychiatrist,” and in the absence of a readily available copy of the DSM-5 (Diagnostic and Statistical Manual of Mental Disorders), should appreciate that an individual’s protestations of competency and decimation to be examined further on that score are not necessarily reliable indicators that he or she does not have a “problem" in fact.


. One can only wonder how much aid in his defense Wood was, given the prompt convictions.